Citation Nr: 1616693	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for sleep apnea, to include as secondary to 
service-connected diabetes mellitus, type II

3. Entitlement to service connection for hypertension, to include as secondary to
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, R.M.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2010 and February 2012  rating decisions.

In the May 2010 rating decision, the RO, inter alia, denied service connection for tinnitus and sleep apnea.  Later that month, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Following the initial denial of service connection for hypertension in October 2010, on de novo review, a Decision Review Officer again denied the claim in a February 2012 rating decision. In January 2013, the Veteran filed an NOD with the denial.  An SOC was issued in April 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2015.

In February 2016, the Veteran and his wife  testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Following the hearing, the record was held open for 30 days for the submission of additional evidence.  During that time, the Veteran submitted a statement from his spouse, R.M., and various photographs.

This appeal is now being  processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. In addition to the VBMS file, there is a separate paperless, electronic (Virtual VA) file associated with the Veteran. 

The Board's decision on the  claim for service connection for tinnitus is set forth below.  The claims for service connection for hypertension and sleep apnea are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim
herein decided have been accomplished.

2. There are competent, credible and probative lay assertions of the Veteran's
in-service noise exposure that are consistent with the circumstances of his service; as well as that he began to experience symptoms of tinnitus after such in-service noise exposure that have been recurrent to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

The Veteran claims that he has tinnitus as a result of in-service noise exposure. Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d).

If a chronic disease, such as an organic disease of the nervous system, becomes manifested to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309. 

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for tinnitus is warranted.

At the outset, the Board notes that the Veteran's active duty service treatment records are not of record.  The Board is aware that in service connection cases in which service records are not available (through no fault of the Veteran), VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran served on active duty February 1971 to February 1973, with service in the Republic of Vietnam.  He is in receipt of the Bronze Star Medal.  His DD Form-214 lists his military occupational specialty (MOS) as a Field Wireman.  At his Board hearing before the undersigned, the Veteran testified that he was close to cannons, which would fire constantly.  See Board Hearing Transcript (Tr.) at 18-9.  The Veteran provided photographs of himself positioned next to those cannons.  The lay statements regarding in-service noise exposure are consistent with the circumstances with his circumstances of service, including the duties associated with his MOS.  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, these assertions are deemed credible.  Thus, the Board finds that the evidence of record is sufficient to establish the occurrence of in-service injury.

As for the matter of a current disability, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

 In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish that he has a current disability of tinnitus. 

As such, the remaining inquiry is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service, to include likely noise exposure therein.

The Veteran was afforded a VA examination in January 2010.  There, he explained that he experiences tinnitus.  The examiner stated that the Veteran asserted that tinnitus began in 1976 or 1977 and the onset of tinnitus was not related to any specific event.  The examiner opined that tinnitus was not caused by or a result of military service.  As rationale, the examiner stated that while service treatment records were not available, a National Guard entrance physical revealed hearing within normal limits in both ears and the Veteran did not report the onset of tinnitus until several years following active service.

In a statement dated February 4, 2010, shortly following the January 2010 VA examination, the Veteran clarified his statements to the January 2010 VA examiner.  The Veteran explained that regarding the onset of tinnitus, he was attempting to explain to the examiner that 1976 was when he noticed that tinnitus was permanent, and not temporary in nature.  The Veteran made clear that tinnitus had its onset in service.  The Veteran explained such in the February 2010 statement and during his Board  hearing.   See Board Hearing Tr. at 20.  The Veteran's wife also relayed that the Veteran has stated that his tinnitus began in service.  See March 2016 Statement of R.M.  The Veteran has consistently traced the onset of his tinnitus to his period of active service.

The Veteran's clarification, provided shortly after the VA examination, renders the January 2010 VA examiner's opinion not probative.  As the examiner based his opinion on the erroneous assumption that the Veteran was reporting that tinnitus did not begin until after service, the sole rationale for the examiner's opinion is based on inaccurate facts.  .  Thus, the examiner's opinion is not persuasive.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value).

The Board points out, however, that the absence of a probative medical nexus opinion is not fatal to the Veteran's tinnitus claim as, given the nature of the disorder, lay evidence may serve as a basis to establish the claim.  See Charles, supra; Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) that may be service connected based on continuity of symptomatology, which the Veteran has demonstrated.  Additionally, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra. Given the nature of the disability, as explained above, the Board finds that the Veteran's competent and credible assertions of experiencing tinnitus in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that that there may exist a nexus between the Veteran's military service and his current tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Again, the Board finds no reason to question the veracity of the Veteran's assertions in this regard.

In sum, there are competent, credible, and probative lay assertions of the Veteran's in-service noise exposure that are consistent with the circumstances of his service, as well as that he began experiencing symptoms of tinnitus after noise exposure in service, and that such symptoms have been recurrent to the present.  Collectively, this evidence tends to establish that the elements of in-service injury disease, current disability, and nexus between current disability and service required to establish service connection are met.  Accordingly, affording the Veteran the benefit of the doubt on certain elements of the claim, service connection is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

In connection with the Veteran's claim for service connection for hypertension, he was afforded a VA examination in January 2010.  The  examiner stated that diagnosed hypertension was not a complication of diabetes.  As rationale, the examiner stated that it was unknown when hypertension began in relation to diabetes.  Further, the examiner stated that hypertension was not a condition that was worsened or increased by the Veteran's diabetes.  The examiner offered no rationale to support that opinion.  The Board notes the report reflects a handwritten note that is not legible because it was  scratched out.  Given the lack of any rationale regarding aggravation and the minimal rationale regarding causation, which is also unclear, the Board concludes that the January 2010 VA examination is inadequate, with respect to hypertension.

The Board notes a June 2015 physician's statement from Dr. E.R., M.D. concludes that hypertension is possibly due to or aggravated by the Veteran's diabetes mellitus, type II.  This statement is speculative in nature and does not reflect the degree of probability required to substantiate a claim for service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Because the record does not include an adequate medical opinion that includes a more thorough discussion, the Board finds that additional AOJ action to obtain an appropriate medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
 § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the AOJ should obtain from the examiner who conducted the January 2010 examination an addendum opinion that contains a more thorough discussion and rationale regarding the etiology of the Veteran's hypertension.  If the same examiner is not available, the AOJ should arrange for another appropriate physician to provide an addendum opinion, based on file review only (if appropriate).  The AOJ should only arrange for the Veteran to undergo another VA examination if another examination of the Veteran is deemed warranted by an appropriate physician.  

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s) on appeal.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Regarding service connection for sleep apnea, pursuant to VA's duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) established that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service.  38 C.F.R. § 3.159 (2014).    See In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the Veteran's military service, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, he Veteran has provided records associated with sleep studies that reflect that sleep apnea has been diagnosed.  The Veteran's wife, R.M., noted that she has noticed the Veteran snoring since she married the Veteran after his period of active duty.  See March 2016 Statement of R.M.  She also relayed the contentions of the Veteran's mother, who explained that the Veteran did not snore prior to active duty but he began snoring after returning home from active duty.  See id.  The Veteran also provided various statements, all dated in August 2009, from his wife, mother, daughter and son, stating that the Veteran began snoring after service. The Veteran likewise provided statements from his friends, all dated in July 2010, noting that the Veteran snored heavily while in the Texas National Guard.

To date, no VA examination has been conducted or medical opinion otherwise sought on the matter of the etiology of the Veteran's sleep apnea.  In light of the evidence currently of record, the Board finds that the threshold requirements discussed in McLendon are met, thus warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that, in order to fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the entire claims file and should provide an opinion addressing what relationship, if any, the Veteran's sleep apnea has to his active military service.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159  (2014); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include conducting "a thorough and contemporaneous medical examination, one which takes into account the record of prior medical treatment, so that the evaluation of the claims disability will be a fully informed one").

Prior to obtaining further medical opinions in connection with these claims,  to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records. 

As for VA medical records, the record currently includes VA treatment records dated up to July 2009, and more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since July 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims for service connection on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the Frank M. Tejeda Outpatient Clinic (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment or diagnosis of sleep apnea and/or hypertension that are not already associated with the claims file.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the February 2010 VA examiner an addendum opinion addressing the Veteran's hypertension.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (to the extent possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary  in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the  designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as (i.e., a 50 percent or greater probability) not that the Veteran's currently diagnosed hypertension (a) was caused OR  (2) is or has been aggravated (worsened beyond the natural progression) by his service-connected type II diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310(b).

In addressing the above, the examiner must  consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo a VA examination by an appropriate physician for evaluation of his sleep apnea.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail.

Based on the diagnoses of sleep apnea of record, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to the Veteran's active service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical evidence, as well as all lay assertions (to include competent assertions as to onset and continuity of symptoms). 

In this regard, the examiner is advised that the Veteran's service treatment records from active duty may be missing or unavailable due to no fault of the Veteran, and that the Veteran and his wife are  competent to report  symptoms experienced or observed (even in the absence of contemporaneous records documenting such).  

All examination and testing results (if any), along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268   (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


